Citation Nr: 1013810	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 2002 
for the award of a 10 percent rating for a residual scar from 
the excision of a lump under the left clavicle.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1970 
to January 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In an October 2008 decision, the Board denied an effective 
date earlier than August 30, 2002 for the award of a 10 
percent disability rating for a residual scar from the 
excision of a lump under the left clavicle.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). While the matter was 
pending before the Court, in July 2009, the Veteran's 
attorney and a representative of the VA's General Counsel 
filed a Joint Motion for Remand (Motion).  It was moved 
therein that the October 2008 decision be vacated and the 
matter remanded so that the Board could provide an adequate 
statement of the reasons and bases for its decision, to 
include a discussion of the evidence relied on for its 
conclusion.  In a July 2009 Order, the Court granted the 
Motion and remanded this matter to the Board for compliance 
with the instructions in the Motion. 


FINDINGS OF FACT

1. The Veteran's claim for an increased rating for his 
service-connected residual scar from the excision of a lump 
under the left clavicle was received in November 2001.

2.  In July 2006, the Board granted an increased rating for a 
residual scar from an excision of a lump below the left 
clavicle, from 0 to 10 percent, based on liberalizing change 
in the law which became effective August 30, 2002.

3.  Prior to August 30, 2002, the facts fail to show that the 
Veteran's service-connected residual scar from an excision of 
a lump below the left clavicle met the criteria for a 
compensable disability rating.  It was not shown to be 
moderate and disfiguring, nor was it tender and painful, 
cause limitation of function, nor was it shown to break down 
or ooze.


CONCLUSION OF LAW

The claim for an effective date earlier than August 30, 2002, 
for the award of a 10 percent rating for a residual scar from 
the excision of a lump under the left clavicle, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)), includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

In this appeal, the December 2006 statement of the case set 
forth the provisions of 38 C.F.R. §§  3.114 and 3.400 and 
explained the criteria governing effective dates for 
increased ratings.  Moreover, the Veteran and his attorney 
have been afforded the opportunity to present evidence and 
argument with respect to his claim for an earlier effective 
date.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the Veteran in 
connection with these matters.  As will be explained below, 
this claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board also notes that in January 2010 correspondence, the 
Veteran's attorney asserts that VA should obtain a 
retrospective medical opinion to determine whether a rate 
higher than 10 percent is warranted from the initial grant of 
service connection.  See Chotta v. Peake, 22 Vet. App. 80, 86 
(2008) (duty to assist may include development of medical 
evidence through a retrospective medical evaluation where 
there is a lack of medical evidence for the time period being 
rated).  However, the Board finds that there is no lack of 
medical evidence in the case at hand and that the matter 
before the Board does not include a rating higher than 10 
percent from the effective date of service connection; 
therefore no duty to obtain a retrospective medical opinion.  
Thus, VA's duty to assist is also met.  Notably, where, as 
here, the claim seeks an earlier effective date for an award, 
the dispositive evidence is that already of record, and the 
dates on which it was received.  Accordingly, the Board will 
address the merits of the claim.

II.  Analysis

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(o).

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2009).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2009); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

The regulations for the evaluation of skin disabilities were 
amended, effective on August 30, 2002.  When regulations are 
changed during the course of the Veteran's appeal, the 
criteria that are to the advantage of the Veteran should be 
applied. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

In this case, the Board finds that a brief discussion of the 
procedural history beginning from the initial grant of 
service connection is warranted.

The record shows that the Veteran was initially awarded 
service connection for a residuals scar from the excision of 
a lump under the left clavicle by rating decision dated in 
November 1998.  A noncompensable evaluation was assigned at 
that time. While the Veteran submitted disagreement with this 
evaluation, he did not submit a timely appeal after the 
issuance of the statement of the case in December 1998.

On November 14, 2001, the Veteran submitted a statement 
asking what he needed to do in order to re-file his claim for 
a compensable evaluation for his scar.  He stated that he 
wished to know what he needed to be approved for more than a 
"zero" percent rating.  In response to this correspondence, 
the RO furnished the Veteran with the VCAA notification, 
thereby accepting the Veteran's November 2001 statement as a 
claim for an increased rating.  In February, March, and May 
2002, the Veteran expressed his desire for an increased 
rating for his service-connected scar.

The Veteran's scar, which is a residual from an excision of a 
lump below the left clavicle, was previously rated under the 
former version of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7800 (2002), under which a 0 percent evaluation is assigned 
for slight disfigurement of the head, face, or neck.  A 10 
percent evaluation is warranted where there is a moderate, 
disfiguring scar, and a 30 percent evaluation is warranted 
where the scar is severe, especially if it produces a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
Note to the old DC 7800 provided for higher ratings for 
marked discolorization, color contrast, or similar problems, 
in addition to tissue loss and cicatrization.

During this time there were also provisions for rating 
superficial scars.  A 10 percent rating could be assigned 
where a superficial scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
where it limits the function of the part affected.  38 C.F.R. 
§ 4.118, DCs 7803-7805 (2002).

Under the new criteria effective August 30, 2002, DC 7800 
provides for rating disfigurement of the head, face, or neck 
based in part on the number of "characteristics of 
disfigurement" present.  The eight characteristics of 
disfigurement are listed in Note 1: a scar 5 or more inches 
(13 or more cm.) in length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Under the new DC 7800, a 10 
percent rating is assigned where there is one characteristic 
of disfigurement, and a 30 percent rating is assigned when 
there are two or three characteristics of disfigurement or 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.

The Veteran was afforded a VA compensation examination in 
October 2004.  The examination report described the scar as 
on the left superior neck and was a 5 x 0.7 centimeter scar 
was barely visible.  It ran nearly parallel to the inferior 
aspect of the left mandible.  The anterior aspect of this 
scar was 2.5 centimeters inferior to the mandible and the 
posterior part of the scar was 2 centimeters inferior to the 
mandible.  It was nontender, nonadherent, smooth, and 
superficial, and not unstable, elevated, depressed, or deep.  
Moreover, the scar was normal in color, there was no evidence 
of inflammation, edema, or keloid formation, and the scar did 
not cause induration or inflexibility of the skin.  The scar 
did not cause any limitation of motion or other limitation of 
function.  The diagnosis was surgical scar of the left 
superior neck as described.  

After an initial denial of an increased rating by the RO in 
an August 2002 decision, the Veteran appealed to the Board.  
In an October 2003 decision, the Board denied an increased 
(compensable) rating for a residual scar from the excision of 
a lump under the left clavicle.  A 10 percent evaluation was 
eventually awarded on reconsideration by the Board in a July 
2006 decision.  At that time, the Board specifically stated 
that the award was based upon the revised criteria for skin 
disorders, which became effective on August 30, 2002.  By 
rating decision dated in July 2006, the RO effectuated the 
award and assigned an effective date of August 30, 2002.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than August 30, 2002 for the award of 
a 10 percent rating for a residual scar from the excision of 
a lump under the left clavicle. 

The Board notes that the former criteria for evaluating the 
scar provided no basis for a higher evaluation because there 
was no evidence that the scar was moderate or disfiguring; 
characteristics required for a compensable 10 percent 
disability rating. In fact, essentially no disfigurement had 
been described.  Moreover, it was not tender and painful, was 
not shown to be broken down, and did not cause limitation of 
function.  The October 2004 VA examination report described 
the scar as barely visible, nontender, nonadherent, smooth, 
and superficial, and not unstable, elevated, depressed, or 
deep.  Moreover, the scar was normal in color, there was no 
evidence of inflammation, edema, or keloid formation, and the 
scar did not cause induration or inflexibility of the skin.  
Hence, an increased (compensable) rating under the former 
criteria for rating the Veteran's scar disability was not 
warranted under the old criteria.  

The Board finds that it was not until the revised criteria 
for skin disorders, effectuated on August 30, 2002, did the 
characteristics of the Veteran's scar warrant a compensable 
disability rating.  In this regard, the measurement of the 
scar of 5 x  0.7 centimeters was now a characteristic to be 
considered in evaluating this disability under the revised 
criteria of DC 7800.  Specifically, since one of the 
characteristics of disfigurement is a scar of at least 0.6 
centimeters wide, and this scar was slightly wider, this 
satisfied the requirements for a 10 percent disability rating 
under the revised criteria for rating skin disabilities, as 
of the August 30, 2002 effective date.   

The Board granted the 10 percent evaluation on 
reconsideration, specifically stating that the grant was 
based upon the revised criteria for skin disorders, effective 
August 30, 2002.  As noted above, this grant, made on the 
basis of liberalizing legislation, cannot be made effective 
prior to the effective date of that legislation.

The criteria in effect prior to August 30, 2002 required a 
moderate, disfiguring scar; however, the evidence does not 
even suggest that the Veteran's scar could be characterized 
as moderate or disfiguring; therefore, there could not be an 
allowance for a compensable rating prior to the August 30, 
2002 change in the rating schedule.

The Board notes that while the Veteran and his attorney are 
correct in their assertions that the Veteran was service 
connected for a residual scar from the excision of a lump 
under the left clavicle, rated as noncompensable, effective 
August 20, 1998, this prior decision granting this award is 
final, and it is are no longer the appropriate point from 
which to determine the effective date of an award. See Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran and his attorney continuously assert that a 
September 1998 VA examination report considered at the time 
of the November 1998 rating decision is missing from the 
claims file.  To the extent that such contentions are an 
attempt by the Veteran to seek an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  In this case, neither 
the Veteran nor his attorney has specifically alleged clear 
and unmistakable error in the RO's prior decision, but they 
are free to submit such claim in the future. 

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
38 U.S.C.A. § 7104.  As, on these facts, no effective date 
prior to August 30, 2002 for the award of a 10 percent rating 
for a residual scar from the excision of a lump under the 
left clavicle is assignable, the claim for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than August 30, 2002, 
for the award of a 10 percent rating for a residual scar from 
the excision of a lump under the left clavicle, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


